DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on December 20, 2021 has been carefully considered.  The amendment to the specification is accepted.  Claims 1-15 and 35 are canceled.  Claims 16-34 are under consideration.
Claim Objections
Claims 18, 19, 28, 32, and 33 are objected to because of the following informalities:  
In claim 18, at line 3:	“theabutment” should be changed to --the abutment--.
In claim 19, at line 4:	“onecommon” should be changed to --one common--.
In claim 28, at line 2:  “thefirst” should be changed to --the first--.
In claim 32, at line 3:  “thesame” should be changed to --the same--.
In claim 33, at line 2:  “regiondefined” should be changed to --region defined--.
Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 26 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the newly added limitation, “wherein a plurality of plates disposed in a plurality of layers above one another are connected to a molding in the form of a plate stack obliquely disposed in at least one direction” (at lines 14-16) is unclear.
Firstly, the relationship between “a plurality of plates disposed in a plurality of layers above one another” and the “at least two plates” of each of the first layer and the second layer previously set forth in the claim (at lines 4-7) is unclear.  As best understood from Applicant’s disclosure, it appears that the “a plurality of plates disposed in a plurality of layers” (at line 14) and the “at least two plates” (at lines 4 and 6-7) are the same plates.
Secondly, the limitation that that the plurality of plates “are connected to a molding in the form of a plate stack obliquely disposed in at least one direction” is unclear.  As described in the specification, the molding is not a separate structure to which a plurality of plates are connected.  Rather, the molding is comprised of to the plurality of plates.  See, e.g., FIG. 10A-C 20 is a stack of the plurality of plates 14 layered above one another and connected to one another, and wherein the plurality of plates 14 are obliquely displaced in at least one direction to define oblique side surfaces 22.
Furthermore, the limitation, “wherein the plates of the first layer and/or the second layer are at least partially round shapes” is unclear because, based on Applicant’s disclosure, plates located at a central portion of a layer can be rectangular and they do not have a partially round shape (see, for example, FIG. 1, FIG. 4, and FIG. 8).  It is therefore unclear as to whether Applicant is attempting to exclude embodiments of the invention in which a layer contains centrally located rectangular plates.
Regarding claim 21, the limitation, “wherein the plates of the first and second layers are rectangular” is unclear because claim 21 already sets forth that “the plates of the first layer and/or the second layer are at least partially rounded shapes” (at lines 17-18).  A partially rounded shape is not a rectangular shape.
Regarding claim 22, the recitation of “the plates of one or more additional layers” (at line 2) lacks proper positive antecedent basis because one or more additional layers and plates of these one or more layers have not been set forth in claim 16.
Regarding claim 23, the relationship between “a plurality of plates of each layer” (at lines 2-3) and “a plurality of plates” previously set forth in claim 16 (at line 14) is unclear.
Also, the relationship between the “abutment edge” (at line 6) and the “abutment edge(s)” previously set forth in claim 16 (at lines 5, 7, and 8-12) is unclear.
Regarding claim 27, the recitation of “the plates of one or more additional layers” (at 
Regarding claim 28, the limitation, “wherein the plates of the first and second layers are trapezoidal” is unclear because claim 21 already sets forth that “the plates of the first layer and/or the second layer are at least partially rounded shapes” (at lines 17-18).  A partially rounded shape is not a trapezoidal shape.
Regarding claim 34, the relationship between “first layer of catalyst material” (at lines 3-4) and “a first layer of a planar catalyst material” set forth in claim 16 (at lines 2-3) is unclear.
The remaining claims are also rejected because they depend from a rejected base claim.
Response to Arguments
Applicant’s arguments filed on December 20, 2021 have been carefully considered.
In view of the amendments to independent claim 16, which now further recites the added features of the catalyst material comprising “a metal foam” and “a molding in the form of a plate stack obliquely displaced in at least one direction”, the previous rejections under 35 U.S.C. §§ 102 and 103 have been withdrawn.  The newly added features are not disclosed or adequately taught by the cited prior art.
Allowable Subject Matter
Claim 16-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim amendments proposed by the examiner and considered to overcome the rejections under 35 U.S.C. 112(b) in this application are presented to applicant for consideration: 

		a first layer of a planar catalyst material and a second layer of a planar catalyst material disposed thereabove[[,]];
		wherein the catalyst material of the first layer comprises at least two moldings that each abut one another while forming an abutment edge;
		wherein the catalyst material of the second layer comprises at least two moldings that each abut one another while forming an abutment edge; and
		wherein the moldings of the second layer are configured and/or arranged relative to the moldings of the first layer that on a projection of the abutment edge(s) of the first layer and of the abutment edge(s) of the second layer into a common plane, no abutment edge of the first layer has more than one common point with an abutment edge of the second layer[[,]];
		
		wherein each molding comprises a plurality of plates connected to one another in the form of a plate stack obliquely displaced in at least one direction[[, and]];
		wherein the plates comprise metal foam; and
		wherein  the first layer and the second layer define a circular-shaped perimeter.
21.	(Currently Amended)  The catalyst filling in accordance with claim 16, wherein the formed from rectangular plates that are assembled together and cut along a circle line to define the circular-shaped perimeter.
of a planar catalyst material are disposed above , and the one or more additional layers of the planar catalyst material are formed from rectangular plates that are assembled together and cut along a circle line to define a circular-shaped perimeter.
23.	(Currently Amended)  The catalyst filling in accordance with claim 16, the abutment edge(s).
25.	(Canceled).
27.	(Currently Amended)  The catalyst filling in accordance with claim 26, wherein of a planar catalyst material are disposed above the first and second layers, and the one or more additional layers of the planar catalyst material are formed from plates that have approximately the same dimensions.
28.	(Currently Amended)  The catalyst filling in accordance with claim 16, wherein formed from trapezoidal or sectored plates.
34.	(Currently Amended) The catalyst filling in accordance with claim 16, further comprising at least one locator and/or position holder that defines the position of the second layer of the planar catalyst material with respect to the first layer of the planar catalyst material disposed thereunder.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774